Citation Nr: 1756452	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Army from October 1980 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a low back disorder.

The Veteran testified from Lebanon, Pennsylvania, at a July 2017 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in Washington, DC.  The hearing transcript has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with lumbar spine multilevel degenerative joint disease, mild central canal stenosis at L3-4 and L4-5, and foraminal narrowing (collectively referred to as a "low back disability").

2.  The Veteran sustained an in-service lumbar spine injury in 1980.

3.  The currently diagnosed low back disability is related to the in-service low back injury. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disability are met.  38 U.S.C. §§ 1101, 1112, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

      Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In the instant decision, the Board grants service connection for the low back disability, which is a complete grant of benefits as to the issue; therefore, further discussion of VA's duties to notify and assist are unnecessary.

      Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1101; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, the Veteran has been diagnosed with lumbar spine degenerative joint disease.  Degenerative joint disease is a form of arthritis and qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Board has thoroughly reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

      Service Connection for Low Back Disorder

The Veteran has advanced that a low back disorder is directly related to an injury incurred during physical training while in service.  The Veteran reports injuring the back when carrying another soldier during a relay race.  The Veteran also reports having sought treatment during service that included physical therapy and being placed on a limited duty profile.

After carefully reviewing all the evidence of record, lay and medical, the Board finds that the Veteran sustained an in-service lumbar spine injury, was treated during service, and was placed on a limited duty profile.  Service Treatment Records indicate that the Veteran suffered a low back injury and was repeatedly treated for it.  Varying assessments during service include a "strain" and "low back pain."  A December 1980 service treatment record reveals that the Veteran complained of back pain that started while participating in physical training a few weeks prior after the Veteran carried another soldier during a relay race.  After the initial complaint, the Veteran was treated multiple times for the same injury over the duration of service, including multiple hospitalizations.  The record further notes that the Veteran was profiled for limited physical activity due to back pain and underwent physical therapy.

The evidence shows that the Veteran has a current disability of the low back.  The low back disability has been diagnosed as diagnosed as lumbar spine multilevel degenerative joint disease, mild central canal stenosis at L3-4 and L4-5, and foraminal narrowing.  The August 2011 VA examination diagnosis was lumbar strain.  Private medical evidence shows that between September and December 2013 the Veteran sought private treatment for back pain, which included MRI assessment, resulting in a diagnosis of lumbar spine multilevel degenerative joint disease.

The evidence is at least in relative equipoise on the question of whether the currently diagnosed low back disability is related to the in-service low back injury in 1980.  The evidence is in equipoise on the factual question of whether the Veteran experienced continuous symptoms of low back injury since service separation.  

Favorable evidence on the question of continuous post-service symptoms includes hearing testimony by the Veteran and spouse at the July 2017 Board hearing.  At the Board hearing, the Veteran testified that the back injury experienced during service has caused back pain ever since.  The Veteran testified as to receiving treatment for the back after service, but, despite trying, had been unable to locate and submit the treatment records.  During treatment in September 2013, the Veteran reported a 25 to 30 year history of back pain.  The spouse of the Veteran testified at the July 2017 Board hearing having witnessed symptoms of the back disorder as early as 1989, shortly after the two first met.  The spouse stated that the Veteran had previously described the low back disorder as having to do with an injury sustained while serving in the Army.  At the August 2011 VA examination, the Veteran reported a history of low back pain on and off since service. 

The evidence weighing against a finding of continuous symptoms since service includes an absence of evidence of treatment for many years after service; however, the Veteran testified having sought treatment after service, even though the treatment records are not available.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran experienced continuous low back symptoms since service separation.  

There is both favorable and unfavorable medical opinion evidence in this case on the question of relationship of the current low back disability to the in-service injury.  The evidence weighing against the claim includes a VA examination report in August 2011 that reflects a VA examiner's opinion that the Veteran's low back pain was more likely due to aging and genetic predisposition rather than a one-time service incident.  The VA examiner reasoned that the Veteran had no chronic conditions or continuity of care for thirty years after service.  This factual assumption is partially inaccurate as it does not account for the Veteran's reported history of low back symptoms on and off ever since the in-service low back injury.  For this reason, the August 2011 VA examination opinion is of diminished probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative, and the Board may reject such medical opinion that is based on inaccurate facts).

The evidence weighing in favor of a finding of relationship (nexus) between the currently diagnosed low back disability and the in-service injury includes an undated letter to VA from the Veteran's private physician (located in VBMS in July 2017 entry: Medical Treatment Record-Government Facility) who opined that "it is as likely as not that [the Veteran] should be service connected for. . .spine conditions."  The private physician reasoned that the onset of the symptoms happened during a training exercise while on active duty.  

Resolving reasonable doubt in the favor of the Veteran, the Board finds that symptoms of a low back disorder began during service that were later diagnosed as lumbar spine multilevel degenerative joint disease, mild central canal stenosis at L3-4 and L4-5, and foraminal narrowing; therefore, service connection for low back disorder is warranted as directly incurred in active service.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence may establish symptoms that later support a diagnosis by a medical professional).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection, including presumptively as a chronic disease, are rendered moot.



ORDER

Service connection for a low back disability is granted.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


